DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423).

Regarding claim 1, Zhao discloses a display device (Fig. 9; page 7, lines 251, 256) comprising:
	a peep-proof display module (combination of: 903-906, Fig. 9; page 7, lines 256-258) including a display panel (904, Fig. 9; page 7, line 257) and a peep-proof structure (905, Fig. 9; page 7, lines 256-257; page 2, lines 48-52; page 1, lines 20-21); and
	wherein the display panel (904, Fig. 9) is a passive light emitting display panel (page 7, line 256).

Zhao does not expressly disclose a bistable liquid crystal cell, the bistable liquid crystal cell having two stable states of a transmissive state and a scattering state; wherein the bistable liquid crystal cell is disposed at a light exit side of the peep-proof structure (905, Fig. 9).  

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the PDLC cell (907, Fig. 9) of Zhao as a bistable liquid crystal cell (Figs. 2-3; page 2, line 53; page 5, lines 171-181) having two stable states of a transmissive state and a scattering state (Figs. 2-3; page 5, lines 171-182) such that the bistable liquid crystal cell (Figs. 2-3) is disposed at a light exit side of the peep-proof structure (905, Fig. 9) in order to obtain the benefits of an art recognized equivalent display state adjustment member (page 2, line 53; page 5, lines 171-181, 185-187) that is able to switch between a privacy display state and a normal display state as taught by Zhao (page 5, lines 171-181).

Zhao does not expressly disclose that the peep-proof structure (905, Fig. 9) is a backlight source that is used for the passive light emitting display panel (904, Fig. 9) and emits collimated backlight, wherein a divergence angle of light emitted from the backlight source relative to parallel light is within 30 degrees, and a direction of the parallel light is perpendicular to a plane 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the peep-proof structure (905, Fig. 9) of 

Regarding claim 4, Zhao discloses a display device with all the limitations above and further discloses wherein the display panel (904, Fig. 9) and the bistable liquid crystal cell (907, Fig. 9) are disposed at a light exit side of the backlight source (combination of: 901, 902, 905, Fig. 9).
 
Regarding claim 6, Zhao discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal cell (907, Fig. 9) is disposed at a light exit side of the display panel (904, Fig. 9).  

Regarding claim 10, Zhao discloses a display device with all the limitations above and further discloses wherein the passive light emitting display panel (904, Fig. 9) comprises a LCD display panel (page 4, lines 122-125).

Regarding claim 13, Zhao discloses a display device with all the limitations above and further discloses wherein the display device can be switched to have the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state or the scattering state (Zhao: Figs. 2-3; page 5, lines 171-182) but does not expressly disclose wherein the display device comprises a switching button.  However, the official notice taken in the prior office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a switching button can be used to switch between different display modes in a display device is now being considered as admitted prior art.

.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Christophy et al. (U.S. 2017/0219859).

Regarding claim 5, Zhao discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal cell (907, Fig. 9) is located at a light exit side of the display panel (904, Fig. 9) but does not expressly disclose wherein the bistable liquid crystal cell (907, Fig. 9) is located between the backlight source (combination of: 901, 902, 905, Fig. 9) and the display panel (904, Fig. 9).  However, Christophy discloses a display device (14, Fig. 6; page 2, para [0022]) comprising a backlight source (78 of 42, Figs. 6 and 10; page 3, para [0039]) that functions as a peep-proof structure (Figs. 6 and 10; page 5, para [0056-0057]) having a liquid crystal lens array (134, Figs. 6 and 10; page 5, para [0062]) that modulates light emitted from the backlight source (78 of 42, Figs. 6 and 10; page 5, para [0062]) toward a display panel (combination of: 54, 56, 52, Figs. 6 and 10; page 3, para [0035]) in order to provide collimated light that provides a peep-proof privacy mode or dispersed light that provides a normal viewing mode (page 3, para [0062]), the liquid crystal lens array (134, Figs. 6 and 10) being located between the backlight source (78 of 42, Figs. 6 and 10) and the display panel (combination of: 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bistable liquid crystal cell (Zhao: 907, Fig. 9) of Zhao, having an analogous function as the liquid crystal lens array (Christophy: 134, Figs. 6 and 10) of Christophy of modulating emitted light from a backlight source to a display panel to provide a privacy display state or a normal display state (Zhao: 907, Figs. 2, 3, and 9; page 5, lines 171-182]), such that the bistable liquid crystal cell (Zhao: 907, Fig. 9) is located between the backlight source (Zhao: combination of: 901, 902, 905, Fig. 9) and the display panel (Zhao: 904, Fig. 9) in order to obtain the benefits of providing collimated light from the backlight source that provides a peep-proof privacy mode for the display panel or providing dispersed light from the backlight source that provides a normal viewing mode as taught by Christophy (Christophy: Figs. 6 and 10; page 3, para [0062]).  Furthermore, Examiner notes that it would have been obvious for one of ordinary skill in the art before the time of the effective filing of the claimed invention to try configuring the bistable liquid crystal cell (Zhao: 907, Fig. 9) of Zhao such that the bistable liquid crystal cell (Zhao: 907, Fig. 9) is located between the backlight source (Zhao: combination of: 901, 902, 905, Fig. 9) and the display panel (Zhao: 904, Fig. 9) based on a finite number of options, namely two (Zhao: the bistable liquid crystal cell .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Du et al. (U.S. 2017/0116937) and Kobayashi et al. (JP 2009-169048).

Regarding claim 11, Zhao discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal cell (907, Figs. 2-3 and 9) comprises a bistable liquid crystal (1061, Figs. 2-3; page 5, lines 171-181]) but does not expressly disclose wherein the bistable liquid crystal (1061, Figs. 2-3; page 5, lines 171-181) is disposed between a first substrate and a second substrate, wherein the first substrate and the second substrate are provided with a plurality of transparent electrodes, respectively.  However, Du disclose a display device (100, Fig. 1; page 2, para [0032]) comprising a bistable liquid crystal cell (120, Fig. 1; page 2, para [0031]) having a bistable smectic liquid crystal (page 6, para [0065]) that can switch between a transmissive state and a scattering state by an applied electric field across the bistable liquid crystal cell (page 6, para [0065]) in order to switch between a narrow viewing angle (131, Fig. 1; page 2, para [0031]) for privacy (page 8, para [0074]) or a wide viewing angle (133, Fig. 1; page 2, para [0031]) for a normal display (page 8, para [0074]) via a controller (140, Fig. 1; page 2, para [0031]).  Furthermore, Kobayashi discloses a display device (Fig. 1; page 5, para [0011]) comprising a bistable liquid crystal cell having a bistable smectic liquid crystal (liquid crystal in cell gap d, Fig. 1; page 5, para [0011]) disposed between a first substrate and a second substrate (upper and lower 21, Fig. 1; page 5, para [0011]), and wherein the first 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bistable liquid crystal cell (Zhao: 907, Figs. 2-3 and 9; page 2, line 53; page 5, lines 171-181) of Zhao to include a first substrate (Kobayashi: upper 21, Fig. 1) formed with a transparent electrode (Kobayashi: upper 22, Fig. 1) and a second substrate (Kobayashi: lower 21, Fig. 1) formed with a transparent electrode (Kobayashi: lower 22, Fig. 1) such that the bistable liquid crystal (Zhao: 1061, Figs. 2-3) is disposed between the first substrate and the second substrate in order to obtain the benefits of providing a stable alignment state of the bistable liquid crystal (Zhao: 1061, Figs. 2-3) via an applied external field (Kobayashi: E, Fig. 1; page 6, para [0012]) to the transparent electrodes of the first and second substrates, respectively, as taught by Koybayashi (Koybayashi: page 4, para [0009]; page 6, para [0014]), and to further switch between a narrow viewing angle (Du: 131, Fig. 1; page 2, para [0031]) for privacy (Du: page 8, para [0074]) or a wide viewing angle (Du: 133, Fig. 1; page 2, para [0031]) for a normal display (Du: page 8, para [0074]) via a controller (140, Fig. 1; page 2, para [0031]) as taught by Du (page 2, para [0031]; page 8, para [0074]).


Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective transparent electrodes (Kobayashi: upper and lower 22, Fig. 1) of the first and second substrates (Kobayashi: upper and lower 21, Fig. 1) of Zhao as modified by Du and Kobayashi as a plurality of respective transparent electrodes of the first and second substrates in order to obtain the benefits of configuring an art recognized equivalent configuration of forming a plurality of opposing upper and lower electrodes to generate an electric field between the bistable liquid crystal (Zhao: 1061, Figs. 2-3) to control the bistable liquid crystal as is well known in the art.

Regarding claim 12, Zhao as modified by Du and Kobayashi discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal (Zhao: 1061, Figs. 2-3) is a smectic liquid crystal (Kobayashi: liquid crystal in cell gap d, Fig. 1; page 5, para [0011]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) as applied to claim 1 above and further in view of Schwartz et al. (U.S. 2014/0226093).

Regarding claim 14, Zhao discloses a control method for the display device (Fig. 9; page 7, lines 251, 256; page 2, lines 70-75) according to claim 1 but does not expressly disclose that the method comprises: 
	in a shared display mode, controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) to exhibit the transmissive state; and 
in a peep-proof display mode, controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) to exhibit the scattering state.  However, Schwartz discloses a control method for a bistable liquid crystal cell (20, Fig. 2; page 1, para [0009]) for use in a display device (page 1, para [0001, 0003]), the method comprising: in a shared display mode (Share Mode, Fig. 2; page 2, para [0021]), controlling the bistable liquid crystal cell (20, Fig. 2) to exhibit the transmissive state (transmissive state of Shared Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), and in a peep-proof display mode (Privacy Mode, Fig. 2; page 2, para [0021]), controlling the bistable liquid crystal cell (20, Fig. 2) to exhibit the scattering state (scattering state of Privacy Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]) in order to switch between a shared display mode and a peep-proof display mode (page 1, para [0003-0004]).



Regarding claim 15, Zhao as modified by Schwartz discloses a control method for a display device with all the limitations of claim 14 above but does not expressly disclose wherein in the shared display mode (Schwartz: Share Mode, Fig. 2), a switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state (Schwartz: transmissive state of Share Mode, Fig. 2), and in the peep-proof display mode (Schwartz: Privacy Mode, Fig. 2), the switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the scattering state (Schwartz: scattering state of Privacy Mode, Fig. 2).  However, the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the control method for the display device (Zhao: Fig. 9) of Zhao as modified by Schwartz to have a switching button that is used to control the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) such that wherein in the shared display mode (Schwartz: Share Mode, Fig. 2), the switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state (Schwartz: transmissive state of Share Mode, Fig. 2), and in the peep-proof display mode (Schwartz: Privacy Mode, Fig. 2), the switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the scattering state (Schwartz: scattering state of Privacy Mode, Fig. 2) in order to obtain the benefits of being able to operate a switching device to have the control method switch between different display modes in a display device such as the shared display mode and the peep-proof display mode of Zhao as modified by Schwartz as is well known in the art of configuring switching devices for controlling a display device.

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C LEE/Primary Examiner, Art Unit 2871